DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 01/08/2020.  Claims 1-5 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (20040046469) in view of Katayama (20190097478)
[rotor of fig 4] comprising: a rotor [7] core having a magnet insertion slot [8]; 
5a set of magnet pieces [9, further shown in fig 1 (b)] accommodated in the magnet insertion slot; 
and a single insulating sheet [f1-f4 makes an insulating sheet, fig 1] wound around the magnet pieces, 
wherein the insulating sheet is disposed between the magnet pieces and the rotor core and between the magnet pieces adjacent to each other [insulation layers f2-f3 are between magnets and are place in slot 8 adjacent to another slot 8].
While Oshima teaches at least a portion of the insulating sheet has adhesiveness [¶27].
Ohsima does not explicitly mention the insulating sheet has a portion of foamability.
Whereas Katayama teaches the insulating sheet has a portion of foamability [¶31, item 30].   
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use foaming technique as shown in [¶51-¶53]. 

Regarding claim 2. Ohsima as modified teaches the rotor according to claim 1, 
wherein the insulating sheet has a sheet layer [I1+2 makes an sheet layer Ohsima] which insulates the magnet pieces from the rotor core and the adjacent magnet pieces from each other [function of f1-f4 of Ohsima], 
and an adhesive layer [adhesion portion film in contact with the magnet disclose in ¶27 Ohsima] which bonds and fixes the magnet pieces to the rotor core and the adjacent magnet 15pieces to each other [¶27, i.e. 1 is adhered 3 in fig 2 Ohsima], 
and the adhesive layer has foamability [foamability being relied from Katayama].    

Regarding claim 3. Ohsima as modified teaches the rotor according to claim 2, wherein the adhesive layer is provided on a portion of the sheet layer [adhesive layer on the walls of magnets in fig 1 Ohsima].  

Regarding claim 4. Ohsima as modified teaches the rotor according to claim 1, 
However, Ohsima does not explicitly mention wherein the insulating sheet is wound in a B shape when viewed in an axial direction of the rotor core.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to surround the magnets insulation sheet in a specific shape. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with since the magnets would still be insulated from one another still promising that each magnet avoid physical contact from adjacent magnets.

Regarding claim 5. Ohsima as modified teaches the rotor according to claim 1, 
However, Ohsima as modified does not explicitly mention wherein the insulating sheet is wound in an S shape 25when viewed in an axial direction of the rotor core.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to surround the magnets insulation sheet in a specific shape. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with since the magnets would still be insulated from one another still promising that each magnet avoid physical contact from adjacent magnets.


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BRYAN R PEREZ/Examiner, Art Unit 2839